Citation Nr: 1210493	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  06-34 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the right (dominant) acromioclavicular joint.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to November 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is of record.  Furthermore, the Board notes that the Veteran testified at hearing in August 2007 before a Veteran's Law Judge who is no longer with the Board.  A transcript of that hearing is also of record.  

The Board remanded these matters in November 2007 and February 2010 to obtain VA treatment records and to provide the Veteran with a VA examination.  After completing the requested actions to the extent possible, the RO continued the denial of each claim as reflected in the April 2011 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a current bilateral hearing loss "disability" for VA purposes.

2.  Throughout the rating period on appeal, the service-connected traumatic arthritis of the right (dominant) acromioclavicular joint has been manifested by complaints of pain, giving way, instability, stiffness, weakness, incoordination and decreased speed of joint motion, with objectively demonstrated limitation of motion of the right arm of no less than 160 degrees of flexion and no less than 170 degrees of abduction, even with consideration of pain on repetitive motion, (despite exhibited guarding at 90 degrees), with no evidence of nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.   


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.385 (2011).  

2.  The criteria for a disability rating in excess of 10 percent for service-connected traumatic arthritis of the right (dominant) acromioclavicular joint have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that VA letters dated in June 2005 and March 2006 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the June 2005 letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for bilateral hearing loss and increased rating claim for traumatic arthritis of the right acromioclavicular joint.  The letter notified the Veteran that he may submit evidence showing that his service-connected traumatic arthritis of the right acromioclavicular joint has increased in severity. The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The March 2006 letter notified the Veteran of how VA determines a disability rating and effective date, in the event of award of a benefit sought.  The March 2006 letter also informed the Veteran of the types of medical or lay evidence that he may submit to support his increased rating claim.  Specifically, the Veteran was informed that evidence that may show an increase in severity might be ongoing treatment records and recent Social Security determinations.  He was also informed that he could provide lay statements from individuals who are able to describe from their own knowledge and personal observations in what manner his disability has become worse.  The March 2006 letter notified the Veteran that he could provide statements from his employer as to job performance, lost time or other information regarding how his condition affects his ability to work.  

The information provided in the June 2005 letter satisfied most of the duty to notify provision prior to the initial AOJ decision in August 2005.  However, the information on how VA determines a disability rating and effective date was provided to the Veteran subsequent to the initial AOJ decision.  The Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ readjudicated the case by way of the statement of the case issued in September 2006 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The Veteran will not be prejudiced by the Board proceeding to decide his claims, as the timing error did not affect the essential fairness of the adjudication. 

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, VA examinations dated in August 2005 and April 2010, Board hearing transcripts dated in August 2007 and November 2011 and lay statements from the Veteran and his family.  

The August 2005 and April 2010 VA audiological examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history and providing a physical evaluation of the Veteran.  Following the above, the examiners provided an assessment of the Veteran's current conditions.  The August 2005 examiner determined that the Veteran had normal hearing.  The April 2010 VA examiner determined that the results revealed non-organic responses and the test results were inconsistent and unreliable.  Therefore, the April 2010 VA examiner could not provide a VA opinion with respect the results in the examination.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  

With respect to the Veteran's increased rating claim, the August 2005 and April 2010 VA examination reports show that the examiners reviewed the Veteran's claims file, obtained an oral history of the Veteran's traumatic arthritis of the right (dominant) acromioclavicular joint and provided a physical evaluation.  The examiners documented the claimed symptoms and the effect those symptoms have on his employment and daily functioning.  Thus, the Board concludes that the examinations are adequate for rating purposes.  

The Board notes that the issues on appeal were remanded by the Board in November 2007 and February 2010.  The November 2007 requested that the Veteran's VA treatment records from August 2005 should be associated with the record and to provide the Veteran with a VA examination.  The record shows that VA treatment records between August 2003 and June 2008 were associated with the claims file.  The Veteran was not provided with a VA examination for his disabilities.  Therefore, the claims were remanded in February 2010 to obtain recent VA treatment records and to provide the Veteran with a VA examination with respect to his claims on appeal.  The record contains the Veteran's recent VA treatment records and two VA examination reports dated in April 2010.  The Board finds that the April 2010 VA examinations substantially comply with the directives from the Board.  Thus, the RO/AMC complied with the November 2007 and February 2010 Board remands.

There is no indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Merits of the Claim for Service Connection

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for bilateral sensorineural hearing loss disability, as an organic disease of the nervous system, manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

In assessing the Veteran's service connection claim for hearing loss, the Board must first determine whether the Veteran has current hearing loss disability under VA regulations.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Additionally, the Court has held that the threshold for normal hearing is from 0 to 20 dB, and that threshold levels of above 20 dB indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran was provided with a VA audiological examination in August 2005.  The examination revealed pure tone thresholds in the right ear were 10 dB at 500 Hz, 15 dB at 1000 Hz, 5 dB at 2000 Hz, 20 dB at 3000 Hz and 20 dB at 4000 Hz.   The speech recognition score using the Maryland CNC Test was 100 percent for the right ear.  The pure tone thresholds for the left ear were 10 dB at 500 Hz, 10 dB at 1000 Hz, 0 dB at 2000 Hz, 15 dB at 3000 Hz and 15 dB at 4000 Hz.  The speech recognition score for the left ear using the Maryland CNC Test was 98 percent.  The examiner determined that the test results indicate normal hearing at all frequencies in both ears and speech recognition was normal in both ears.  

The Veteran submitted a private audiological evaluation that was conducted in June 2007.  The Board notes that these results are in chart form.  It is recognized that the Board may translate the graph results of a pure tone audiogram into numerical data.  The chart reveals that pure tone thresholds in the right ear were 15 dB at 500 Hz, 20 dB at 1000 Hz, 5 dB at 2000 Hz, 20 dB at 3000 Hz and 20 dB at 4000 Hz.  The pure tone thresholds for the left ear were 20 dB at 500 Hz, 15 dB at 1000 Hz, 5 dB at 2000 Hz, 15 dB at 3000 Hz and 20 dB at 4000 Hz.  The report shows that the Veteran's speech recognition score was 60 percent in the right ear and 72 percent in the left ear.  The examination report reflected that the word list used which was Spondee.  VA regulation requires speech recognition scores using the Maryland CNC test, therefore, the pure tone thresholds shown in this report cannot be used to meet the requirements for hearing loss "disability" pursuant to 38 C.F.R. § 3.385.  The pure tone thresholds did not show 40 dB or greater at any of the required frequencies, or 26 dB or greater for at least three of the required frequencies.  Therefore, this report does not show that the Veteran meets VA's definition of hearing loss disability pursuant to 38 C.F.R. § 3.385.

The Veteran was provided with another VA examination in April 2010.  The examiner determined that the pure tone air and bone conduction testing indicated hearing thresholds that were not reliably offered and the results could not be used for rating the Veteran.  She noted that the thresholds would fluctuate wildly when the Veteran was retested (sometimes 20 dB better and sometimes 20 dB worse), which is a non-organic finding.  Speech reception thresholds were inconsistent with pure tone information at 25 dBHL in the right ear and 25 dBHL in the left ear.  The Veteran stopped responding to the Spondee lists second syllable at 55 dBHL but continued to repeat the initial Spondee syllables down to the 20-25 dBHL range which is a non-organic finding.  Errors included changing the last sound of almost every word even if it did not produce a real word and substituting vowels, which the examiner determined is a non-organic finding.  The examiner noted that the thresholds are inaccurate and not consistent with reflexes and Spondee word list responses.  The examiner noted that a standard medical opinion could not be offered based on the results of the April 2010 examination as most of the test elicited non-organic responses.  The Veteran was re-instructed and counseled on the directions for speech and PT responses to no avail.  The examiner also noted that she spoke with the Veteran at 50dB with talk over the microphone with no problems and she interviewed him initially with no communication problems.  Thus, the Board finds that it cannot use any of the results from the April 2010 VA examination as the Veteran was not willing to cooperate with the examiner.  

There are no other audiological evaluations in the record that show the Veteran meets VA regulations of a current hearing loss disability.  Thus, the medical evidence of record shows that his hearing impairment does not meet the definition of a current hearing loss disability under VA regulation.  See 38 C.F.R. § 3.385.    

The evidence supporting current bilateral hearing loss disability consists of the lay statements from the Veteran and his family.  The Veteran contends that he has hearing loss due to exposure to high levels of noise from radar missile and launcher generators and driving trucks.  See August 2005 and April 2010 VA examinations.  The Veteran's family discussed their observations of the severity of the Veteran's hearing loss.  Lay persons can provide an eyewitness account of a Veteran's observable symptoms, such as difficulty hearing.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  Neither the Veteran nor his family are competent to report that the Veteran meets the auditory decibel thresholds that are required for his claimed hearing impairment to be considered a disability under VA regulations, because that assessment does not involve a simple diagnosis.  Therefore, while the Board has considered the assertions of the Veteran and his family, it finds that they are not competent to state that the Veteran meets the auditory decibel threshold required for the claimed hearing loss to be considered a disability under VA regulations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The grant of service connection requires competent evidence to establish a diagnosis of the claimed disability.  In the case of hearing loss, the regulations explicitly state the auditory decibel threshold required.  Congress specifically limits entitlement for service-connected disability to cases where an in-service disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of evidence of a present disability due to disease or injury, there can be no valid claim.  Id.

Without evidence of a current disability, the Board must find that the Veteran's claim of entitlement to service connection for bilateral hearing loss is not warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The benefit of the doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claim for service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

III.  Merits of the Claim for Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The factors involved in evaluating and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's service-connected traumatic arthritis of the right (dominant) acromioclavicular joint is currently rated as 10 percent disabling under the provisions of Diagnostic Code 5010-5203.  38 C.F.R. § 4.71a (2011).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  The additional code is shown after the hyphen.  Id.  The Board observes that in the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  The hyphenated diagnostic code in this case indicates arthritis of the acromioclavicular joint, rated under Diagnostic Code 5010 for traumatic arthritis, is the service-connected disorder and that the symptoms of arthritis are rated under Diagnostic Code 5203 for impairment of the clavicle or scapula. 

With respect to disabilities of the shoulder and arm, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In this case, the VA examinations show that the Veteran is right hand dominant.  Accordingly, the Veteran's right shoulder is considered the major (dominant) upper extremity.  

Diagnostic Code 5203 provides a 10 percent rating for impairment of the clavicle or scapula for either the major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  Malunion of the clavicle or scapula warrants a 10 percent rating for either the major or minor extremity.  Id.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for either the major or minor extremity.  Id.  Nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating for either the major or minor extremity.  Id.  Dislocation of the clavicle or scapula also warrants a 20 percent rating for either the major or minor extremity.  Id.  Impairment of the clavicle or scapula may also be evaluated based upon impairment of function of the contiguous joint.  Id.  

The Veteran underwent a VA examination in August 2005.  He reported that he has chronic pain in his shoulder rated a four out of ten with weakness, stiffness and some instability.  Flare-ups of worsening pain are rated an eight out of ten when he is sleeping.  They can last 15 minutes or longer.  Flare-ups are sometimes relieved by moving off of his shoulder.  The Veteran estimated that he lost at least 50 percent of his range of motion during a flare-up.  The Veteran denied having any episodes of dislocation.  The Veteran reported that he remodeled homes as his occupation, but he has had to cut back on that due to shoulder pain.  He also does computer work as a bookkeeper.  

Physical examination revealed pain with palpation over the distal part of the clavicle on the right.  Range of motion of the shoulders showed active forward flexion to 180 degrees, bilaterally, with pain on the right from 170 to 180 degrees.  Active abduction was to 180 degrees, bilaterally, with pain on the right from 170 to 180 degrees.  Active external and internal rotation was to 90 degrees, bilaterally, without significant pain.  With repetitive range of motion of the shoulders (the Veteran did wall pushups and five pound weight doing abduction movement), the Veteran reported increased pain, but he did not have loss of range of motion or additional weakness.  Strength of the upper extremities was five out five.  The Veteran had good sensation to painful stimuli of the right upper extremity.

The Veteran was provided with another VA examination in April 2010.  He reported that he has symptoms of deformity, giving way, instability, pain, stiffness, weakness, incoordination and decreased speed of joint motion.  The Veteran also noted the right shoulder disability affects the motion of the joint.  He has severe flare-ups that occur weekly and last from three to seven days.  Precipitating factors of the flare-ups include sleeping on the shoulder and lifting greater than 25 pounds.  The Veteran estimated that the loss of range of motion during a flare-up is 70 percent.  He also indicated that standing and walking cause shoulder pain.  

Physical examination revealed that there was no evidence of recurrent shoulder dislocations.  Active range of motion of the right shoulder was the following: flexion from zero to 160 degrees, abduction from zero to 170 degrees, internal rotation from zero to 90 degrees and external rotation from zero to 90 degrees.  There was objective evidence of pain with active motion of the right side.  The examiner also observed that there was additional pain and limitations after three repetitions of range of motion.  Range of motion after repetition was the following: flexion from zero to 170 degrees, abduction from zero to 170 degrees, internal rotation from zero to 90 degrees and external rotation from zero to 90 degrees.  The Veteran did not have joint ankylosis.  The examiner also noted that there was guarding with range of motion on the right.  Strength was five out five to both upper extremities.  The examiner documented that range of motion improved on the right side with repetitive range of motion.  

The examiner noted that the Veteran worked as a landlord including maintenance to properties.  Time lost from work during the previous 12 month period was four weeks due to sawing boards and nailing.  This would occur weekly and he would lose not a full day, but about 2 hours.  The examiner determined that the right shoulder disability caused significant effects on his usual occupation with decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength and upper extremity pain.  

The examiner noted that subjective complaints appeared out of proportion to physical findings.  He explained that the Veteran drove himself 140 miles and walked greater than a few yards to get to the exam.  There were no objective signs of severe pain when he arrived in the examination room.  He also removed and put on his shirt quickly for the examination and he did not verbalize complaints when doing so.  

An October 2004 VA treatment record shows that the Veteran reported that his right shoulder pain increased when elevating his right arm.  He also indicated that he had some pain all of the time.  A November 2007 VA treatment record reveals tenderness over the right acromion process area with no swelling, but slight deformity.  There was decreased range of motion due to pain.  A March 2008 VA treatment record shows that the Veteran reported that he had pain in the right shoulder when would abduct it.  He also had some pain with forward elevation, but not much pain with posterior elevation.  The Veteran indicated that with certain movements "it kind of catches in the shoulder joint."  The evaluation of his right arm revealed that he had limitation to abduction, but he was able to elevate it above shoulder height slowly with significant discomfort.  He had pain, but not nearly as much with posterior elevation.  As he brought his arm through the range of motion at about 10 degrees of posterior elevation from neutral he had pain with that forward movement and he felt something catching in that point of his shoulder.  He had pain through forward elevation to about 60 degrees and then the pain eased up as he brought the arm further forward and more elevated.  

A March 2008 private treatment record shows that the Veteran guarded with forward flexion and abduction at the 90 degree mark.  He guarded significantly with any active and passive rotation type motion.  He had mild weakness in comparison to the contralateral side and pain with cross-chest motion.  The physician did not observe any click or catch, but the Veteran was tender over the acromioclavicular joint as well as the subacromial space.  A May 2008 private treatment record shows that the Veteran had full range of motion of the shoulders, bilaterally.  He had good strength in his subscapularis, supraspinatus.  There was evidence of bursitis and impingement of the right shoulder.  

The Veteran testified in November 2011 that the pain in his right shoulder joint is astronomical and he takes pain pills every day.  Hearing Transcript p. 5-6.  He indicated that typing and driving long distances hurt his shoulder.  Id. at 6.  The Veteran rated the pain in his shoulder as a seven out of ten and with flare-ups it increases to a nine or ten out of ten.  He also reported weakness and loss of strength in his shoulder.  Id. at 10.  The record also contains lay statements from the Veteran's wife and daughter received in July 2005.  The Veteran's wife noted that there had been a noticeable change in the function of his shoulder mobility.  He was unable lift things like he used to and he often complained of shoulder pain.  He was unable to sleep on the right side of his shoulder due to pain.  He received cortisone shots in the right shoulder to relive pain.  The Veteran's daughter also noted that for as long as she could remember her father had problems with lifting any heavy objects.  Weather changes also caused his right shoulder to hurt.  She observed that the Veteran took pain pills daily.  He also would go to the doctor often to receive steroid shots.  She also noted that that the Veteran had to leave his last job because he was not able to perform his duties properly.  

The evidence of record shows that the Veteran's traumatic arthritis of the right (dominant) acromioclavicular joint is not characterized by dislocation of, or nonunion with loose movement of the clavicle or scapula.  Specifically, the Veteran reported that he did not have any episodes of dislocation in the August 2005 VA examination.  The VA examiner in April 2010 also observed that there was no evidence of recurrent dislocations of the right shoulder.  Furthermore, there is no evidence of nonunion of the clavicle or scapula with loose movement.  A private MRI conducted in October 2007 shows normal alignment of the shoulder, no sign of fracture, subluxation or significant degenerative change.  The acromioclavicular joint was normal.  A private MRI dated in March 2008 shoes minimal degeneration of the acromioclavicular joint with no bone edema, fracture or dislocation.  Bicep tendon was not subluxed.  Accordingly, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5203.   

However, the Board notes that Diagnostic Code 5203 indicates that impairment of the clavicle or scapula may also be evaluated based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  Diagnostic Code 5201 provides the rating criteria for limitation of motion of the arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  Under that code, a 20 percent disability rating is warranted when the medical evidence demonstrates limitation of motion of the dominant arm at shoulder level.  Id.  A 30 percent disability rating is warranted for limitation of motion of the dominant arm midway between the side and shoulder level.  Id.  Limitation of motion of the dominant arm to 25 degrees from the side warrants a 40 percent disability rating. Id. 

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.  

After a careful review of the record, the most pertinent of which is discussed above, the Board concludes that a staged rating is not appropriate at any time during the rating period on appeal.  In this regard, treatment and examination records show that range of motion of the right shoulder was not limited to less than 160 degrees of flexion or less than 170 degrees of abduction, even with consideration of pain on movement and repetitive use, and guarding of movement at 90 degrees.  

A March 8, 2008 VA treatment record shows that the Veteran was able to abduct his arm above shoulder height; however he did so slowly and with significant discomfort.  Although a March 26, 2008 private treatment record showed guarding with forward flexion and abduction at the 90 degree mark, there was no indication that the Veteran's range of flexion and abduction was limited to 90 degrees.  Indeed, the Veteran demonstrated full range of right arm/shoulder motion on private examination in May 2008.  The Board notes that the VA examination dated April 8, 2010 shows that the Veteran's right shoulder range of motion was limited to 160 degrees with flexion and to 170 degrees with abduction.  There was evidence of pain following repetitive motion; however, there was no evidence of additional limitation of range of motion.  In fact, the evidence showed that his range of motion improved after repetition.  Strength of the right upper extremity was five out five.  The examiner also noted that the Veteran's subjective complaints appeared out of proportion to physical findings.  Therefore, the evidence of record shows that the Veteran's limitation of motion of the arm was greater than shoulder level even with consideration of pain on repetitive motion.  Accordingly, the Veteran is not entitled to a disability rating in excess of 10 percent under Diagnostic Code 5201.   

Furthermore, the Board does not find that the Veteran is entitled to a separate disability evaluation under Diagnostic Code 5003-5010 for traumatic arthritis of the right shoulder.  The Board recognizes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the Board finds that the manifestations compensated under Diagnostic Code 5203 for malunion, nonunion or dislocation of the shoulder are not the same as the manifestations of limitation of motion contemplated under Diagnostic Code 5010-5201.  Nonetheless, the Board observes that in the July 1993 rating decision the RO granted the 10 percent rating because there was evidence of pain with range of motion testing.  As the Veteran is already in receipt of a 10 percent rating based on limitation of motion due to pain, a separate rating under Diagnostic Code 5010 would be pyramiding.

The Board has also considered whether the Veteran's service-connected right shoulder disability is entitled to a higher disability evaluation under other diagnostic codes for the shoulder.  Diagnostic Code 5200, which evaluates ankylosis of scapulohumeral articulations and Diagnostic Code 5202, which evaluated other impairment of the humerus, are the only remaining provisions that evaluate shoulder disabilities.  38 C.F.R. § 4.71a.   The evidence of record shows that the Veteran does not suffer from any of the disabilities they represent.  Accordingly, there are no other diagnostic codes relevant to the shoulder that are applicable in this case.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected traumatic arthritis of the right (dominant) acromioclavicular joint is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected right shoulder disability with the established criteria found in the rating schedule for the shoulder and arm shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran's right shoulder disability significantly affects his usual occupation as a landlord (which includes maintenance work) with decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength and pain.  The evidence of record does not indicate that his service-connected right shoulder disability has caused marked interference with his employment that is not already contemplated in the rating criteria.  Furthermore, the medical record does not show that the Veteran's traumatic arthritis of the right acromioclavicular joint has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that either disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to a disability rating in excess of 10 percent for service-connected traumatic arthritis of the right (dominant) acromioclavicular joint is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


